Citation Nr: 1759018	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-22 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with depression, anxiety, and  attention deficit hyperactivity disorder (ADHD), rated 30 percent disabling prior to August 21, 2015; 50 percent disabling from August 21, 2015, to February 22, 2017; and 70 percent disabling  thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus, to include on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 2003 to July 2010.  These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

These matters were previously before the Board in September 2016, at which time the Board granted service connection for ADHD.  In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) found clear and unmistakable error in its prior decision to include restless leg syndrome with the issue of PTSD with depression and anxiety.  The AOJ granted separate evaluations for restless leg syndrome of the right and left lower extremity, effective July 17, 2010. 


FINDINGS OF FACT

1.  Prior to August 21, 2015, the Veteran's PTSD with depression, anxiety, and ADHD was manifested by irritability, anger, decreased energy, trouble concentrating, and poor sleep with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks satisfactorily.

2.  From August 21, 2015, to February 22, 2017, the Veteran's PTSD with depression, anxiety, and ADHD was manifested by  intrusive thoughts, avoidance, negative alterations in mood, hyperarousal, insomnia, and occasional displays of verbal aggression, with an occupational and social impairment with reduced reliability and productivity.

3.  Beginning February 23, 2017, the Veteran's PTSD with depression, anxiety, and ADHD was manifested by chronic sleep impairment, flattened affect, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, and a fixation on death, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The 10 percent disability rating currently in effect for tinnitus is the maximum schedular rating and the preponderance of the evidence shows that a referral for extraschedular consideration is not warranted.

5.  The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2015, the criteria for an initial rating greater than 30 percent for PTSD with depression, anxiety, and ADHD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From August 21, 2015, to February 22, 2017, the criteria for a rating  greater than 50 percent for PTSD with depression, anxiety, and ADHD have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

3.  For the period beginning February 23, 2017, the criteria for a rating  greater than 70 percent for PTSD with depression, anxiety, and ADHD have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met. 38 U.S.C. §1155; 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260.

5.  The criteria for entitlement to a TDIU are not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD with Depression, Anxiety, and ADHD

Originally, a 10 percent evaluation was assigned effective July 17, 2010.  The Veteran filed a September 2011 notice of disagreement (NOD) appealing this decision.  In January 2013, a 30 percent evaluation was granted effective July 17, 2010.  A November 2015 rating decision increased the evaluation to 50 percent, effective August 21, 2015.  The evaluation was again increased in March 2017, when a 70 percent rating was assigned effective February 23, 2017.  The Veteran contends that a higher rating is warranted for his PTSD with depression, anxiety, and ADHD as his symptoms are more severe than what is contemplated by the current evaluations.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

When weighing evidence, lay statements that describe the features or symptoms of an injury or illness are considered competent evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is also competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  
      
The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  This level of impairment may be due symptoms such as "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events)."  Id.

A 50 percent rating is warranted for "[o]ccupational and social impairment with
reduced reliability and productivity" which may be due to such symptoms as
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
Id.

A 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment," which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
Id. 

For the first period at issue -the period prior to August 21, 2015 - the Board finds that a 30 percent rating is warranted.  In July 2010, vet center records reported that the Veteran had "racing thoughts and worrie[d] all the time;" the Veteran also indicated that he was "severely depressed."  This anxiety and depression was noted to be decreasing in September 2010 vet center records due to medication. An October 2010 VA medical center (VAMC) record described issues of irritability, jumpiness, and anger, though the Veteran indicated that medication was helping "a lot" with depression and anxiety.

A June 2011 VA examination recorded anxiety and "constant worry about a variety of things," although the Veteran denied panic attacks.  ADHD symptoms including difficulty attending to details often leading to mistakes; difficulty maintaining attention during conversations or when receiving instructions; failure to complete tasks; a tendency toward being easily distracted; and forgetfulness and difficulties with organization were noted to affect the Veteran's school and work performance, though the Veteran reported that he had been doing better "since applying organizational techniques and taking medication."  The June 2011 VA examination also noted that the Veteran had friends, got along with (and lived with) his parents, and had a "very good relationship" with his girlfriend.  The Veteran denied hallucinations, delusions, distressing dreams, waking up distressed, or avoiding people  or places (though he did tend to avoid the news).  He reported flashbacks to an automobile accident that pre-dated service.  The Veteran also reported difficulty falling asleep, describing his sleep as "horrible."

At the June 2011 VA examination, the Veteran stated that he was taking summer college classes and intended to enroll as a full-time student in the fall.  He reported some difficulties turning in assignments on time in previous school work, though he stated he was "doing pretty well" at the time of the examination.  In August 2011, the Veteran requested that his medication be decreased "as he was not feeling depressed" and he wished to avoid side effects.  An October 2012 vet center record reported that the Veteran continued to do well in his college courses and that medication continued to help his ability to focus on his studies and other obligations.

A May 2013 VAMC note indicated that the Veteran had been "mildly depressed;" he was restarted on medication.  In  July 2013 statement, the Veteran's grandfather described him as "depressed and closed within himself."  A September 2014 VAMC record noted symptoms consistent with moderate to severe anxiety and a past history of depression.  In December 2014, a VAMC record listed symptoms of depressed mood, decreased energy, not enjoying things, trouble concentrating, appetite changed, and poor sleep.  This VAMC record also noted that the Veteran had had several episodes of depression that followed him discontinuing his medications. 

A rating greater than 30 percent is not warranted for this period because the Veteran's symptoms most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported turning in assignments late but otherwise doing well in school.  He experienced anxiety but denied panic attacks.  He also denied suicidal and homicidal ideation throughout the claims period.  The Veteran experienced depressed mood, especially when his medications were discontinued.  The Veteran also reported multiple friendships as well as good relationships with his parents, and his girlfriend.  For these reasons, the 30 percent rating prior to  August 21, 2015 is appropriate.  

For the next period at issue - the period from August 21, 2015, to February 22, 2017 - the Board finds that a 50 percent evaluation is appropriate.  An August 2015 VA examination associated the following symptoms with the Veteran's PTSD: intrusive thoughts, avoidance, negative alterations in mood, and hyperarousal.  The examination noted that these symptoms have a "severely negative effect on all aspects of [the Veteran's] daily functioning."  The examination also recorded symptoms of flashbacks, initial and middle insomnia, irritability, occasional displays of verbal aggression, mild to moderate depressed moods "on more days than not," increasing social isolation, declining motivation and energy, and immediate- and short-term memory issues.  The examination described the Veteran's mood disorder as resulting in "limited difficulty completing many daily tasks."  The examination noted that the Veteran's most successful relationship was with his wife, though he also maintained "successful" relationships with his wife's family and friendships with several individuals he worked with.  Overall, the examination found that the Veteran's PTSD with depression, anxiety, and ADHD resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran's wife wrote in a September 2015 letter that the Veteran experienced sleep issues, panic attacks, crying spells, and difficulty with death.  She described him as "unable to function normally in society without his medication."  A September 2015 VAMC record noted depressed mood, diminished interest in activities, feelings of low energy, impaired concentration, and increased feelings of anxiety, although an October 2015 VAMC record reported that the Veteran's medication worked well for attention, concentration, planning, organization, and depression.  The October 2015 VAMC record also indicated that the Veteran was getting his master's degree in social work.  

A December 2015 letter from the Veteran's parents-in-law stated that the Veteran would leave family gatherings and return after a time, be inflexible with changes in plans, and avoid war movies and TV news.  In January 2016, a VAMC social worker wrote that the Veteran "continue[d] to struggle with lack of motivation, periods of severe depression/anxiety, panic attacks, recollections, survivor's guilt, sleep disturbances and feelings of hopelessness" as well as issues managing stress effectively, remaining focused, and staying organized.  A September 2016 VAMC record noted that the Veteran was managing his stress at work and school and that he had attended a professional football game.  The Veteran also continued to be estranged from his family and to focus on his relationship with his wife and her family.  Considering the Veteran's symptoms, their severity, and their effects on social and occupational functioning, the Board finds the Veteran's disability is best evaluated as 50-percent disabling throughout the period at issue.   

The Board has further considered whether the Veteran's PTSD warranted a higher rating for this period (August 21, 2015, to February 22, 2017) but finds that it does not.  The criteria for a 70 percent rating require deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Veteran's PTSD with depression, anxiety, and ADHD impacted his mood and functioning.  However, the degree and severity of his occupational and social impairment were such that he maintained a relatively high level of functioning: full-time employment, a graduate program, and relationships with his wife and her family.  The Veteran did not manifest suicidal ideation, obsessional rituals which interfered with routine activities, problems with speech, or near-continuous panic or depression affecting his ability to function. Accordingly, the Board finds that a rating in excess of 50 percent is not warranted during period from August 21, 2015, to February 22, 2017.

For the final period - the period beginning February 23, 2017 - the Board finds that a 70 percent rating is appropriate.  A  February 2017 VA examination described the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and a fixation on death.  The examination also noted impaired impulse control, often resulting in angry outbursts; the Veteran reported the need to absent himself from work, home, or public places when his anxiety became extreme.  The examination categorized the Veteran's level of impairment as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

At a March 2017 VAMC appointment, the Veteran reported he had developed good coping strategies and accordingly agreed to decrease the frequency of his sessions.  The Veteran's full-time employment of almost three years was later terminated in March 2017.  The Veteran then graduated with a master's degree in social work and reported at a June 2017 VAMC appointment that he was applying for work and had one interview.  The June 2017 VAMC record also noted that the Veteran's medication was "preventing sustained depression" and the Veteran was "dealing with stresses" when they occurred.  Considering the evidence as a whole, the Board finds a 70 percent evaluation is warranted.

The Board has considered whether a total schedular rating is appropriate for the Veteran's PTSD, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule. See Mauerhan v. Principi, 16 Vet. App. at 442-43; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran was employed full-time for a portion of the period at issue and obtained his master's degree; the Veteran was applying for work.  The February 2017 VA examination noted that PTSD symptoms "significantly" interfered with work performance, quality, and consistency, but also found occupational impairment with only occasional decrease in work efficiency.  Thus, the evidence does not demonstrate total occupational impairment.

Furthermore, although the February 2017 VA examination noted that the Veteran was alienated from his "highly dysfunctional" family members and continued to avoid social relationships, the Veteran remained married to his wife during this period and described her as "supportive and loving."  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his disability has not approximated total occupational or social impairment at any time during the relevant period. 38 C.F.R. §§ 4.7, 4.21.

In sum, a rating of 30 percent, but not higher, is warranted for PTSD with depression, anxiety, and ADHD for the period prior to August 21, 2015.  A rating of 50 percent, but not higher, is warranted for the period from August 21, 2015, to February 22, 2017.  Finally, a rating of 70 percent, but not higher, is warranted for the period beginning February 23, 2017.


Tinnitus

The Veteran seeks an increased evaluation for his service-connected tinnitus on an extraschedular basis.  Service connection for tinnitus was originally granted in an August 2011 rating decision and a 10 percent evaluation was assigned effective July 17, 2010.

Pursuant to the rating schedule, a 10 percent evaluation is assigned for tinnitus. 38 C.F.R. § 4.87, DC 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head. Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A higher evaluation for tinnitus is not available.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability. 38 C.F.R. §4.87, DC 6260.  The Veteran contends, however, that an increased rating is warranted on an extraschedular basis.  Ordinarily, the VA Rating Schedule applies to claimed disabilities unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted where the case presents "such an exceptional or unusual disability picture" - considering related factors such as "marked interference with employment or frequent periods of hospitalization" - that application of the regular schedular standards is impractical.  See 38 C.F.R. § 3.321 (b)(1).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue is raised by the claimant or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," generally described as marked interference with employment or frequent periods of hospitalization.  "Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." Yancy, 27 Vet. App. at 494.

Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture demonstrates factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Veteran's tinnitus is manifested by symptoms such as a constant high-pitched tone.  At a June 2011 VA examination, the Veteran described the tinnitus as "very annoying always in the background" and reported that it did cause "some trouble [with] getting to sleep at night."  

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's symptoms of a high-pitched tone in the ears form the exact basis of the criteria in the rating schedule.  The effects of tinnitus described by the Veteran are not so "exceptional" or unusual that they are beyond the contemplation of the rating schedule.  Rather, his description of his tinnitus is consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's tinnitus for the rating period on appeal.  Moreover, there are no additional symptoms that have not been attributed to a specific service-connected disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Furthermore, the Veteran's tinnitus does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  The Veteran does not cite tinnitus as a factor in his claim for unemployment or reference tinnitus as the producer of marked interference with employment.  Additionally, the medical evidence fails to show that the Veteran was frequently hospitalized for tinnitus.  Accordingly, an increased rating for tinnitus, to include on an extraschedular basis, is not warranted.


TDIU

The Veteran contends that he is unemployable due to service-connected disabilities.  VA will grant TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The Veteran is service connected for multiple disabilities.  Effective July 17, 2010, the Veteran is service connected for tinnitus (10 percent disabling); restless leg syndrome, right lower extremity (10 percent disabling); restless leg syndrome, left lower extremity (10 percent disabling); left ear hearing loss (noncompensably disabling); and PTSD with depression, anxiety, and ADHD (30 percent disabling).  The rating for PTSD with depression, anxiety, and ADHD was increased to 50 percent disabling effective August 21, 2015; it was increased again to 70 percent disabling, effective February 23, 2017.

Under 38 C.F.R. § 4.16(a), a total disability rating may be assigned to a veteran with one disability ratable at 40 percent and a combined evaluation for compensation of at least 70 percent, or a veteran with one disability rated at least 60 percent disabling.  Even if the percentage requirements of § 4.16(a) are not met, however, a case will be referred to the Director of Compensation Service for extra-schedular consideration if the evidence establishes that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The central inquiry in a veteran's claim for TDIU is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the evidence does not establish that the Veteran was unemployable due to service-connected disabilities during the claims period.  December 2010 state medical and psychiatric reports diagnosed the Veteran with mood disorder NOS and ADHD but found no physical or mental limitations for full-time work or training.  According to the November 2011 notice of disagreement, the Veteran worked for a month and a half as a cook and then a dishwasher.  In an April 2011 vet center record, the Veteran reported that he was going to focus on obtaining his bachelor's degree and would not attempt to work and attend school at the same time.  The Veteran attended school full time and reported a 3.9 grade point average in March 2012 and May 2012 vet center records.

According to a July 2014 vet center record, the Veteran graduated with his bachelor's degree in social work and immediately obtained work as a social work case manager.  An August 2017 employer information form indicated that the Veteran worked for a counseling agency from May 2014 to March 2017, where he made $30,885.40 in his  last 12 months of employment and worked 40 hours a week.  According to an April 2016 letter from the counseling agency, the Veteran not only worked full time but also completed an internship with the agency at the same time.  During his employment with the counseling agency, the Veteran worked on a master's degree in social work, which he obtained shortly after his termination.  

The Veteran wrote in a statement to his Congressional representative that his employment was terminated due to his inability "to perform the specific job duties required of me."  This is supported by the August 2017 employer information form, which stated that the Veteran's employment was terminated because he "was not providing the correct detailed information required for each individual in his case load. [The Veteran] was not confident enough working with Substance Abuse clients as he was mental health clients, and not a good fit for the job." 

The Board notes that the Veteran's attorney has argued  that the Veteran's employment with the counseling agency was a "sheltered environment" because it allowed him a flexible schedule to attend medical appointments and accommodated his disabilities.  When earned annual income exceeds the poverty threshold, marginal employment may still be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop).  38 C.F.R. § 4.16(a).  The term sheltered workshop is not defined in the regulations; however, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms "sheltered workshop" and "work center" interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.  

The Veteran's employer may have accommodated his schedule and needs caused by his service-connected disabilities, but the record does not support a finding that this was to such an extent that it was equivalent to work done in rehabilitation services, day treatment, training, employment specifically geared towards those with disabilities, or something of a similar nature.  Moreover, the April 2016 letter from the Veteran's employer indicated that all staff had the opportunity to schedule their work according to their personal needs "as long as they complete their work and their hours later in the week."  Thus, the scheduling accommodations the Veteran received did not decrease his workload; rather, they provided flexible hours in which to perform his full-time requirements.  

As to the effects of the Veteran's other disabilities, a February 2017 VA examination noted that restless leg syndrome affected the Veteran's ability to work in that he is unable to stand for a long period of time due to pain and needs to walk around to relieve the pain.  The February 2017 VA examination also found the Veteran unable to sit for greater than an hour without standing.  As for left ear hearing loss and tinnitus, the June 2011 VA examination documented "essentially normal hearing in both ears" except for mild loss at 6000 Hz.  The Veteran described his tinnitus as "very annoying [and] always in the background," stating that it did cause some trouble getting to sleep at night.  The Board notes that the Veteran only cited his PTSD with depression, anxiety, and ADHD as preventing him from securing or following substantially gainful occupation in his December 2016 application for TDIU.  Furthermore, the Veteran has not alleged that his other conditions interfere with his employability.

For the Veteran's PTSD with depression, anxiety, and ADHD, the Board notes that the Veteran was in school full time and/or working full time for the majority of the claims period.  Both the April 2015 and February 2017 VA examinations found "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation," although the Board notes that the February 2017 VA examination also stated that the Veteran's ADHD and PTSD symptoms "significantly" interfered with work  performance, quality, and consistency.

Considering this evidence as a whole, the Board finds that TDIU is not warranted as it has not been demonstrated that the Veteran is unable to secure or follow substantially gainful employment.  The Veteran successfully completed a bachelor's and master's degree program.  He also worked for almost three years full time at a counseling agency.  The Veteran's disabilities do limit his ability to stand for longer than an hour without moving; sit for longer than an hour without standing; perform occupational tasks with appropriate quality and consistency; and interact with others.  This would not disqualify him from low-stress, limited-interaction positions, however, such as a parking lot attendant or night security guard.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD with depression, anxiety, and ADHD for the period prior to August 21, 2015, is denied

Entitlement to a rating in excess of 50 percent for PTSD with depression, anxiety, and ADHD for the period from August 21, 2015, to February 22, 2017, is denied.

Entitlement to a rating in excess of 70 percent for PTSD with depression, anxiety, and ADHD for the period beginning February 23, 2017, is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


